Appeal Dismissed and Memorandum Opinion filed January 30, 2020




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00761-CV

    KATHERINE MILLIKEN AND CHARLES MULHALL, Appellants
                                          V.

                            LUCY TUROFF, Appellee

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-16699

                          MEMORANDUM OPINION

      This is an appeal from a final judgment signed August 30, 2019. Appellants’
brief was due December 2, 2019. No brief or motion to extend time to file the brief
was filed.

      On December 10, 2019, the court ordered appellants to file a brief by January
2, 2020. We cautioned that if appellants failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion to extend time to file the brief was filed.
      Therefore, the appeal is dismissed.



                                  PER CURIAM



Panel consists of Justices Wise, Jewell, and Poissant




                                            2